Citation Nr: 0621782	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-38 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated 30 percent 
disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Johnson, Counsel




INTRODUCTION

The veteran served on active duty from December 1941 to July 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (RO), which denied the benefits 
sought on appeal.  

The issue of entitlement to a total rating based on 
individual unemployability is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The clinical signs and manifestations of the veteran's PTSD 
result in no more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as a depressed mood, anxiety, and chronic sleep 
impairment.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for a 50 percent disability rating for PTSD are met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2005).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

VA has a duty under the VCAA to notify a claimant and any 
designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a June 2003 
letter specifically notified the veteran and his 
representative of the types of evidence necessary to 
establish entitlement to an increased rating for a 
psychiatric disorder, and the division of responsibility 
between the veteran and VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005), VA essentially satisfied the 
notification requirements of the VCAA by of way this letter 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate a 
claim for an increased rating; (2) informing the veteran 
about the information and evidence VA would seek to provide; 
(3) informing the veteran about the information and evidence 
he was expected to provide; and (4) requesting the veteran 
provide any information or evidence in his possession that 
pertained to the claim for increase.

Additionally, where the claim involves the degree of 
disability, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) may also apply 
to require notice that an effective date will be assigned if 
an increase in the rating is awarded.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Despite the inadequate notice 
provided to the veteran on this element concerning an 
increased rating for PTSD, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In that regard, the Board's favorable decision to assign a 50 
percent rating, as well as to increase the combined 
disability rating, has not altered the ultimate outcome of 
this claim.  Thus, any defect with respect to the effective 
date portion of the notice will be rectified by the RO when 
effectuating the award.

As for the duty to assist, VA has obtained the veteran's 
service medical records, private medical and VA treatment 
records.  The veteran was also afforded a VA examination in 
connection with his claim for an increased rating for PTSD.  
Thus, VA has complied with the assist requirements.  38 
U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

II.  Increased Rating for PTSD

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2005).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 
Powell v. West, 13 Vet. App. 31, 35 (1999) (all relevant and 
adequate medical data of record that falls within the scope 
of the increased rating claim should be addressed).  

The veteran's PTSD is currently rated as 30 percent 
disabling, under Diagnostic Code 9411.  Under that code, a 30 
percent rating is warranted when it is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  
38 C.F.R. § 4.130.

A 50 percent rating is warranted when the disorder causes 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130.

The medical evidence shows that the veteran was afforded a VA 
mental disorders examination in August 2003.  The veteran 
related that he had been married to his wife of 51 years, 
until she died of cancer 9 years ago.  He explained that he 
was independent in all of his activities of daily living, and 
that he attended church weekly and a senior center daily.  
His community and public service affiliations were with the 
Mason's and the Elk's, which he occasionally attended.  
Occupationally, he worked full-time doing shipping work 
before retiring in 1985.  During his employment, the veteran 
indicated that he often drank and was often irritable, with 
flare-ups of his temper.  He reported fighting on the job 
with a co-worker one year before his retirement.  He 
indicated that he received substance abuse treatment from 
1984 to 1989, and had been abstinent from alcohol since that 
time.  According to the veteran, he received current 
psychiatric treatment but did not take psychotropic 
medication, and that he has the occasion to avoid social 
gatherings and crowds due to his discomfort.

On mental status examination, the veteran was fully oriented.  
He denied any experiences of delusions or hallucinations 
other than on one occasion when he had an auditory 
hallucination.  Despite his occasional temper flare-ups, the 
veteran indicated that his irritability had not affected his 
ability to have friends at the senior center.  He denied any 
active suicidal or homicidal ideation but stated that at 
times he thought that life might not be worth living.  He 
reported sleep problems and nightmares.  Although he did not 
describe flashbacks, he did have intrusive thoughts of his 
military experiences that were triggered by programs about 
World War II.  The diagnoses were of PTSD and an adjustment 
disorder with depressed mood secondary to physical and social 
losses, and alcohol dependence in full sustained remission 
for 20 years.  His stressors were described as moderate.  The 
Global Assessment of Functioning (GAF) score was 61.  
According to the examiner, the veteran was able to live 
independently and socialize to some degree.  He was able to 
control his irritability to some degree by avoidance of 
crowds or triggers which reminded him of his military 
experiences.  

In an August 2003 report, the veteran's social worker 
indicated that the veteran has shown signs of tension and 
anxiety since his traumatic experiences in World War II.  The 
social worker related that the veteran's retirement in 1985 
and his wife's death in 1995 were events that had exacerbated 
his symptoms of PTSD.  The veteran reportedly had a long 
history of sleep problems, particularly with severe 
nightmares, and intrusive thoughts and memories of the war 
that continued to upset the veteran and cause hypervigilance.  
Also, the veteran exhibited anger, mood swings, depression, 
startle reactions, flashbacks and hyper arousal.  The 
diagnoses were of chronic PTSD, delayed onset, and a 
dysthymic disorder.

VA treatment records dated from January 2004 to August 2004 
generally show that the veteran participated in group and 
individual therapy for PTSD symptoms.  A January 2004 medical 
report indicates that the veteran had a long history of PTSD 
symptoms, dating back to his experience in World War II; and 
that recently the veteran experienced an increase in 
depressive symptoms that he attributed to living alone.

A March 2004 PTSD clinic note indicates that the veteran had 
symptoms of sleep disturbance, irritability, decreased 
concentration, flashbacks of traumatic events, nightmares, 
intrusive thoughts, and possible suicidal ideation, without a 
plan.  Upon mental status examination, the veteran was alert 
and oriented, times three.  His mood was dysphoric.  His 
thoughts were very tangential and circumstantial.  According 
to the examiner, the veteran's insight was impaired and 
explained that the veteran had an impaired capacity to 
discuss and articulate an understanding of his illness.  The 
diagnoses were of depressive disorder (not otherwise 
specified), a provisional diagnosis of PTSD (likely in 
partial remission), alcohol dependence (in full sustained 
remission for 18 years), and a provisional diagnosis of 
psychosis (not otherwise specified).  The GAF score was 49.  

A June 2004 VA outpatient record indicates that the veteran's 
mood was depressed.  No auditory or visual hallucinations and 
no suicidal or homicidal ideations were noted.  The veteran's 
insight was mildly impaired, in that he had difficulty 
understanding the nature of his illness and how to take 
pills.  His judgment was mildly impaired.  The severity of 
his social stressors was described as moderate.  The GAF 
score was 49.  

An August 2004 VA mental health outpatient record indicates 
that the veteran reported that his appetite was poor, and 
that he felt depressed.  He had continued to have social 
interaction at a senior center and at church.  The veteran 
reported anhedonia.  He had significant survivor's guilt 
about his ship being damaged and the subsequent deaths during 
military service.  The veteran reported inexplicable 
hallucinations, but no delusions were reported.  The 
diagnostic assessments were of PTSD and depressive disorder.  
His current GAF score was 55.  

Accordingly, the Board has examined the evidence of record 
and finds that overall, the veteran's PTSD more closely 
approximates the criteria for a 50 percent rating, due to 
clinical signs and manifestations that result in no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a depressed mood, 
anxiety, and chronic sleep impairment.  In this context, the 
veteran's PTSD symptoms include tangential and circumstantial 
thoughts, mildly impaired insight and judgment, and mood 
disturbances such as anxiety and depression.  He has 
sometimes demonstrated startled reactions, intrusive 
thoughts, and flashbacks and nightmares of traumatic wartime 
events.  However, he still maintains the ability to function 
independently in all activities of his daily living.  Even 
though he has maintained involvement in social activities 
such as church and attendance at a senior center, he reports 
difficulty with these activities in that he has episodes of 
irritability and anger when interacting in social situations.

In addition to these symptoms, the evidence shows 
fluctuations in the veteran's GAF scores that range from 49 
to 61, with the most recent score of 55 in August 2004.  See 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV) (1994) (a 
GAF score between 51 and 60 indicates moderate symptoms such 
as flat affect and circumstantial speech, and occasional 
panic attacks; or, moderate difficulty in social or 
occupational functioning such as few friends, conflicts with 
peers or co-workers).  Despite fluctuations in the GAF 
scores, the detailed findings in several of the records for 
treatment in 2003 to 2004 (which address the veteran's 
symptomatology and social and occupational functioning) more 
closely define the criteria for a 50 percent rating.  Hence, 
resolving all reasonable doubt in favor of the veteran, an 
increased rating is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Furthermore, to warrant a 70 percent rating under Diagnostic 
Code 9411, the evidence needs to show that there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, or 
mood due to such symptoms as: Suicidal ideation, obsessional 
rituals with interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130.  This type of symptomatology is not shown in the 
veteran's case.

The Board has also considered whether the veteran's PTSD 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  In this regard, the Board notes that the 
veteran's disability has not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra- schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 50 
percent for the veteran's PTSD.  


ORDER

Subject to the laws and regulations governing the award of 
monetary benefits, entitlement to a disability rating of 50 
percent for PTSD, but no higher, is granted,  


REMAND

With respect to the issue of entitlement to a TDIU rating, 
there is no document in the record that satisfies the 
notification requirements of the VCAA.  While the record does 
contain a VCAA notice letter dated in June 2003, the contents 
of such letter was only limited to providing notice of the 
information and evidence required to establish an increase in 
the "schedular" rating for the veteran's psychiatric 
disorder, and not one based on individual unemployability.  
Similarly, the letter sent to the veteran in September 2003 
concerning the denial of the TDIU claim is also procedurally 
deficient in that it does not provide all of the notice 
requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Inasmuch as these letters do not address all of 
the notification requirements for this discrete claim, 
corrective action is needed to satisfy those requirements.

Accordingly, this case is REMANDED for the following action:

1.  With respect to the issue of 
entitlement to a TDIU, please send the 
veteran and his representative a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
indicate what, if any, information or 
evidence not previously of provided to VA 
is necessary to substantiate a TDIU 
rating.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on the veteran's behalf.  The 
letter should request that the veteran 
provide any evidence his possession the 
pertains to his TDIU claim.  The letter 
should also include an explanation of as 
to the information and evidence needed to 
establish an effective date for a TDIU 
rating, as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After completion of the above noted 
development, the veteran should be given 
the full opportunity to supplement the 
record, if desired.  The RO should then 
re-adjudicate the issues of entitlement 
to a TDIU rating, in light of all 
pertinent evidence and legal authority.

If the benefit sought on appeal remains denied, the RO must 
furnish to the veteran and his representative an appropriate 
Supplemental Statement of the Case, and afford them the 
appropriate time period for response before the claims file 
is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


